PER CURIAM.
Defendant, Armando S. Varela, challenges his conviction and sentence for trafficking in cocaine of 400 grams or more. We find no merit to defendant’s first two points. In his third point, defendant contends that he was denied his sixth amendment right to effective assistance of counsel. Generally, such claims are not reviewable on direct appeal but are more properly raised on a motion for post-conviction relief. State v. Barber, 301 So.2d 7 (Fla.1974).
Accordingly, we affirm defendant's conviction and sentence without prejudice to defendant seeking relief on the grounds of ineffective assistance of counsel. Fla.R. Crim.P. 3.850.
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.